             Case 2:19-cv-01764-RSL Document 59 Filed 04/02/20 Page 1 of 2



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8
      ROLAND MA,
                                                             NO. C19-1764RSL
 9
                          Plaintiff,

10
                   v.                                        ORDER DENYING SECOND
                                                             MOTION FOR APPOINTMENT OF
11
      CITY OF SEATTLE, et al.,                               COUNSEL

12
                          Defendants.

13

14
           This matter comes before the Court on plaintiff’s second application for Court-appointed
15

16   counsel. Dkt. # 50 and 52.

17         Generally, a person has no right to counsel in civil actions. See Storseth v.
           Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). However, a court may under
18
           “exceptional circumstances” appoint counsel for indigent civil litigants pursuant to
19         28 U.S.C. § 1915(e)(1). Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103
20         (9th Cir. 2004). When determining whether “exceptional circumstances” exist, a
21         court must consider “the likelihood of success on the merits as well as the ability
           of the petitioner to articulate his claims pro se in light of the complexity of the
22
           legal issues involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
23         Neither of these considerations is dispositive and instead must be viewed together.
24         Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

25
     Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). A party seeking appointment of counsel at
26

27
     ORDER DENYING MOTION FOR APPOINTMENT
28   OF COUNSEL AND STAYING CASE - 1
                Case 2:19-cv-01764-RSL Document 59 Filed 04/02/20 Page 2 of 2



 1   another’s expense must, as an initial matter, show indigency.
 2          Plaintiff failed to provide any information from which the Court could conclude that he is
 3
     indigent. Rather than provide the required Financial Affidavit, plaintiff notes that he has been
 4
     permitted to proceed in forma pauperis (“IFP”) in other civil cases.1 In searching for the
 5

 6   unidentified cases, it became clear that plaintiff has made varying statements regarding his

 7   finances over the past two years, with the IFP determination depending on his then-
 8   representations. The Court will not guess what plaintiff’s financial resources are at this time or
 9
     assume that he is indigent given the varying accounts in the records of this district.
10
            The Clerk of Court is directed to renote plaintiff’s application for appointment of counsel
11
     (Dkt. # 50) on the Court’s calendar for Friday, April 17, 2020. Plaintiff shall, on or before that
12

13   date, file a thorough, complete, and accurate Financial Affidavit in the form attached to this

14   order and signed under penalty of perjury.
15

16
            Dated this 2nd day of April, 2020.
17

18
                                                     A
                                                     Robert S. Lasnik
                                                     United States District Judge
19

20

21

22

23

24

25

26
            1
                The right to counsel in criminal cases is more robust than in civil cases.
27
     ORDER DENYING MOTION FOR APPOINTMENT
28   OF COUNSEL AND STAYING CASE - 2
